In an action by licensed real estate brokers to recover a commission, the appeal is from a judgment entered on a jury verdict in favor of the brokers. Judgment reversed on the law, without costs, and complaint dismissed. The findings of fact are affirmed. In our opinion the evidence was insufficient as a matter of law to establish either that respondents had produced the purchaser or that they were the procuring cause of the sale. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.